Case 1:19-cv-00547-DDD-JPM Document 10 Filed 06/26/19 Page 1 of 3 PageID #: 52



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

 ELIZABETH CROOKS                                                        Civil No. 1:19-CV-00547
      Plaintiff

 VS.
                                                                       Judge Drell
 SHELTER MUTUAL INS. CO.                                    Magistrate Judge Perez-Montes
      Defendant

                                 PROPOSED PLAN OF WORK

 On June 26, 2019, the following individuals participated in a meeting by telephone/other electronic
 means, during which this Plan of Work was formulated: (List all parties and their counsel, if any,
 including e-mail addresses for trial attorneys.)

 Shawn M. Bordelon of Laborde Earles Law Firm, LLC, on behalf of Plaintiff, Elizabeth Crooks
 Email: shawn@onmyside.com

 Andrew E. Schaffer of Johnson, Siebeneicher & Ingram, Inc., on behalf of Defendant, Shelter
 Mutual Insurance Company
 Email: AndySchaffer@jslawfirm.com


 Part A

 Based on the information now reasonably available, the parties have agreed upon the following:

  1.   04/17/2020     Deadline for completion of discovery
  2.   08/14/2020     Final date for filing dispositive motions
  3.   01/24/2020     Final date for adding parties
  4.   01/24/2020     Final date for filing amended pleadings
  5.   01/17/2020     Final date for Plaintiff's disclosing of experts
  6.   02/17/2020     Final date for Defendant's disclosing of experts
  7.   03/17/2020     Final date for Plaintiff's expert reports
  8.   04/17/2020     Final date for Defendant's expert reports
  9.   06/17/2020     Final date for taking depositions of experts
Case 1:19-cv-00547-DDD-JPM Document 10 Filed 06/26/19 Page 2 of 3 PageID #: 53




  10.   07/31/2019     Date disclosures under Fed. R. Civ. P. 26(a) were made or will be made

 11.      Considering the subjects addressed by Fed. R. Civ. P. 26(f), the parties propose the following
          changes, limitations, or other matters: NONE.
 Part B

 The following areas of disagreement, issues, or problems have arisen regarding the information set
 forth in Section A and/or the participation of counsel/unrepresented parties in the Plan of Work
 process: NONE.


 Respectfully Submitted:

 LABORDE EARLES LAW FIRM, LLC.


 BY: s:// Shawn Bordelon
 SHAWN M. BORDELON, #35049
 100 Versailles Blvd. Suite A
 Alexandria, LA 71303
 Telephone (318) 625-6397
 ATTORNEYS FOR PLAINTIFF,
 ELIZABETH CROOKS



 JOHNSON, SIEBENEICHER & INGRAM, INC.


 BY: s:// Andrew Schaffer
 ANDREW E. SCHAFFER, #01137
 Post Office Box 7598
 Alexandria, Louisiana 71306
 Telephone (318) 484-3585
 ATTORNEYS FOR DEFENDANT,
 SHELTER MUTUAL INS. CO.
Case 1:19-cv-00547-DDD-JPM Document 10 Filed 06/26/19 Page 3 of 3 PageID #: 54



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

 ELIZABETH CROOKS                                                    Civil No. 1:19-CV-00547
      Plaintiff

 VS.
                                                                    Judge Drell
 SHELTER MUTUAL INS. CO.                                 Magistrate Judge Perez-Montes
      Defendant
                                            ORDER

        Considering the Proposed Plan of Work submitted herein,

        IT IS ORDERED that the Plan of Work be and is hereby accepted and shall become the

 Scheduling Order in this case, subject to the following modifications:

 _________________________________________________________________________
 _________________________________________________________________________

        It appearing to the Court that the provisions of the Plan of Work will be satisfied on

 _________, 20___,

        IT IS FURTHER ORDERED that a pretrial conference be held, in Chambers, on

 __________, 20___, beginning at ___:___ __.M.

        IT IS FURTHER ORDERED that the Clerk of court send out the Civil Case Management

 Order No. 2 – Pretrial Proceedings.

 IT IS FURTHER ORDERED that counsel are to review this Court's Standing Order – Possession

 and Use of Electronic Devices in the Courtroom found on our website at www.lawd.uscourts.gov

 on Judge Dee D. Drell's forms page.

        SIGNED on this _____ day of ______, 20___, at Alexandria, Louisiana.

                                                     _____________________________________
                                                           DEE D. DRELL, JUDGE
                                                     UNITED STATES DISTRICT COURT
